Title: To James Madison from Samuel Smith, 28 September 1805
From: Smith, Samuel
To: Madison, James


          
            Dr. sir
            Balte. 28. septr. 1805
          
          The inclosed extract of a Letter (also from Mackenzie & Glennie) differs from that to Mr Taylor by the Words “Scored” which were interlined in the letter to Mesrs. Gilmor & Sons & not in that to Mr. Taylor—those words give a quite different turn to the whole Case. But there is in this extract a New Principle not before known—to wit—all Vessels & their Cargoes bound from an Enemies Port direct to the East or West Indies are good Prize—this Doctrine is New—from the Mother Country to a Colony in either we knew, was not Considered legal. Indeed It does appear that when we Conform to One declared System, as in the Correspondence between Mr. King & Lord. Hy. they the British institute a New System, that Involves the Neutrals in unforeseen Ruin. The Trade of the U.S. Subject to Condemnation under this Novel doctrine, Cannot be less than Five Millions of Dollars. I should Suppose It would be Eight Millions. I am Dr. sir with Mrs Smith’s Love to Mrs. M. your friend & servt
          
            S. Smith
          
        